Name: Commission Regulation (EC) No 1713/95 of 13 July 1995 laying down detailed, rules for the application to milk and milk products of the arrangements provided for in the Association Agreements between the Community and the Baltic States
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  EU finance;  Europe
 Date Published: nan

 14. 7. 95 EN Official Journal of the European Communities No L 163/5 COMMISSION REGULATION (EC) No 1713/95 of 13 July 1995 laying down detailed, rules for the application to milk and milk products of the arrangements provided for in the Association Agreements between the Community and the Baltic States gements concerned ; whereas those detailed rules are either supplementary to, or derogate from, Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (*), as last amended by Regulation (EC) No 1 199/95 (6) ; Whereas, in order to ensure proper administration of imports, a security should be required for applications for import licences and certain conditions be laid down as regards applications for licences ; whereas the fixed amounts should be staggered over the year and the proce ­ dure for awarding licences as well as their term of validity should be specified ; Whereas continuous access to the said fixed amounts should be ensured for all Community importers and the reduced duty rate should be applied consistently to all imports of the products in question in all the Member States until the fixed amounts are exhausted ; whereas the necessary measures should be taken to ensure efficient Community administration of these fixed amounts and, because of the risk of speculation in particular, access by importers to the said scheme should be subject to compli ­ ance with specific conditions ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part ('), Having regard to Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (2), Having regard to Council Regulation (EC) No 1277/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithu ­ ania, of the other part (3), Whereas Agreements on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, the Republic of Latvia and the Republic of Lithu ­ ania of the other part (4) (hereinafter referred to as 'the Agreements') were signed in Brussels on 18 July 1994 and entered into force on 1 January 1995 ; Whereas certain detailed rules should be introduced in order to implement the provisions of the Agreement concerning the agricultural products ; Whereas the said Regulations introduce arrangements for reducing imports of certain products, including milk and milk products ; whereas detailed rules of application should be adopted with a view to administering the arran ­ HAS ADOPTED THIS REGULATION : Article 1 Within the framework of the arrangements provided for in Article 14 (2), of the Agreements with Latvia and Lithuania and Article 13 (2) of the Agreement with Estonia all imports into the Community of milk products falling wihtin the CN codes listed in Annex I hereto shall be subject to the presentation of import licences issued and applied for under the terms set out herein . (') OJ No L 124, 7. 6. 1995, p. 1 . (2) OJ No L 124, 7. 6. 1995, p. 2. 0 OJ No L 124, 7. 6. 1995, p. 3 . 4 OJ No L 373, 31 . 12. 1994, p. 1 0 OJ No L 374, 31 . 12. 1994, p. 1 . (4 OJ No L 375, 31 . 12. 1994, p. 1 . No L 163/6 I EN I Official Journal of the European Communities 14. 7. 95  Verordening (EG) nr. 1713/95,  Regulamento (CE) n? 1713/95,  Asetus (EY) N:o 1713/95,  Forordning (EG) nr 1713/95; (e) Section 24 of licences shall show one of the following :  ReducciÃ ³n del derecho de aduana establecida en el Reglamento (CE) n ° 1713/95, The quantities of products to which these arrangements apply and the rate of reduction in the duty shall be those listed in Annex I hereto . Article 2 From 1 July 1995 (with the exception of milk and cream falling within CN code 0402 29 99), the quantities referred to in Annex I shall be staggered over the year as follows :  50 % in the period 1 July to 30 September 1995,  50 % in the period 1 October to 31 December 1 995. From 1 January 1996 (with the exception of milk and cream falling within CN code 0402 29 99), the quantities referred to in Annex I shall be staggered over the year as follows :  25 % in the period 1 January to 31 March,  25 % in the period 1 April to 30 June,  25 % in the period 1 July to 30 September,  25 % in the period 1 October to 31 December.  NedsÃ ¦ttelse, jf. forordning (EF) nr. 1713/95, af toldsatsen,  ZollermÃ ¤Ã igung gemÃ ¤Ã  der Verordnung (EG) Nr. 1713/95,  Ã Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) aptO. 1713/95,  Duty rate reduced in accordance with Regulation (EC) No 1713/95,  Reduction du taux de droit de douane prevue par le rÃ ¨glement (CE) n0 1713/95,  Riduzione del dazio doganale a norma del regola ­ mento (CE) n . 1713/95,  Douanerecht verlaagd overeenkomstig Verordening (EG) nr. 1713/95,  ReduÃ §Ã £o da taxa de direito aduaneiro prevista no Regulamento (CE) n? 1713/95,  VÃ ¤hennetty tullimaksu asetuksen (EY) N:o 1713/95 mukaisesti,  NedsÃ ¤ttning av tullsatsen enligt fÃ ¶rordning (EG) nr 1713/95. Article 3 For the purposes of the import arrangements referred to in Article 1 , the following provisions shall apply : (a) At the time applications are submitted, applicants for import licences must prove to the satisfaction of the competent authorities of the Member State concerned that they have been trading in milk or milk products for at least the last 12 months. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this regime ; (b) Licence applications may relate to only one of the CN codes listed in Annex I hereto in the case of a product originating in one of the three countries covered by this Regulation. Licence applications must relate to at least 10 tonnes and to a maximum of 25 % of the quanity available for the product concerned for the period as specified in Article 2 for which the application for a licence is lodged ; (c) Section 8 of licence applications and licences shall show the country of origin ; licences shall carry with them an obligation to import from the country indi ­ cated ; (d) Secton 20 of licence applications and licences shall show one of the following :  Reglamento (CE) n ° 1713/95,  Forordning (EF) nr. 1713/95,  Verordnung (EG) Nr. 1713/95,  Kavoviop.65 (EK.) api$. 1713/95 ,  Regulation (EC) No 1713/95,  Reglement (CE) n ° 1713/95,  Regolamento (CE) n . 1713/95, Article 4 1 . Licence applications may be lodged only during the first 10 days of each period as specified in Article 2. However, in the first period referred to in the first para ­ graph of Article 2, licence applications may be lodged only during the first 10 days following the entry into force of this Regulation . 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted, and undertakes not to submit, any other appli ­ cations, in respect of the current period, concerning the same product by code and country of origin in the Member State in which his application is lodged or in other Member States ; where the same interested party submits more than one application relating to the same product, all applications from that person shall be inad ­ missible. 3 . The Member States shall notify the Commission, on the third working day following the end of the applica ­ tion submission period, of applications lodged for each of the products listed in Annex I. Such notification shall comprise the list of applicants, the quantities applied for by CN code and the countries of origin . All notifications, 14. 7. 95 EN Official Journal of the European Communities No L 163/7 including notifications of nil applications, shall be made by telex or fax on the working day stipulated, in accor ­ dance with the model set out in Annex II hereto where no application is made and with the models set out in Annexes II and III where applications have been made. 4. The Commission shall decide as soon as possible to what extent quantities may be awarded in respect of applications as referred to in Article 3 . If quantities in respect of which licences have been applied for exceed the quantities available in respect of each CN code and country of origin, the Commission shall fix a single percentage reduction in the quantities applied for. If the quantity obtained by applying that percentage is deemed insufficient by the applicant, he may refrain from using the licence . In that case he shall notify the competent authority of this decision within three working days following publication of the decision referred to in the previous subparagraph . The competent authority shall inform the Commission forthwith of the details of this notification . Where the overall quantity for which applications have been submitted is less than the quantity available in respect of each CN code and country, the Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period. 5. The licences shall be issued as soon as possible after the Commission has taken its decision . Article 5 Pursuant to Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 60 days from the date of actual issue. However, licences shall not be valid after 31 December of the year in which they are issued. Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 36,23 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to this Regulation (EEC) No 3719/88 shall apply. However, Article 8 (4) of that Regulation notwithstanding, the quantity imported under this Regulation may not exceed that indicated in sections 17 and 18 of the import licence . The figure '0 ' shall be entered to that effect in section 19 of the said licence . Article 8 The products shall be placed in free circulation on presentation of an EURl certificate issued by the expor ­ ting country in accordance with Protocol 4 annexed to the Interim Agreement. Article 9 This Regulation shall enter into force on the third day following its publication in the Offical Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1995. For the Commission Franz FISCHLER Member of the Commission No L 163/8 I EN I Official Journal of the European Communities 14. 7. 95 ANNEX I A. PRODUCTS ORIGINATING IN ESTONIA Duty rate reduction of 60 % from 1 July 1995 (in tonnes) CN code Goods 1995 1996 Subsequent years 0402 10 19 Skimmed-milk powder ] 0402 21 19 Whole-milk powder j 0405 00 1 1 Butter 700 0405 00 19 0406 90 Cheeses 800 1 250 750 800 1 500 800 800 B. PRODUCTS ORIGINATING IN LATVIA Duty rate reduction of 60 % from 1 July 1995 (in tonnes) CN code Goods 1995 1996 Subsequent years 0402 10 19 Skimmed-milk powder 1 . ...  .0402 21 19 Whole-milk powder j 2 000 2 250 2 500 0402 29 99 Concentrated milk or cream, with added sugar 150 175 200 0405 00 1 1 Butter 800 850 900 0405 00 19 0406 10 Fresh cheese 300 350 400 0406 90 21 Cheddar 10406 90 23 Edam j 600 700 800 C. PRODUCTS ORIGINATING IN LITHUANIA Duty rate reduction of 60 % from 1 July 1995 (in tonnes) CN code Goods 1995 1996 Subsequent years Skimmed-milk powder Whole-milk powder Concentrated milk or cream, with added sugar 0402 10 19 0402 21 19 0402 29 99 0405 00 1 1 0405 00 19 0406 10 80 0406 30 31 0406 30 39 0406 90 01 3 200 200 1 100 700 700 3 500 200 1 200 700 700 2 900 200 1 000 700 700 Butter Fresh cheese Processed cheese Cheese intended for processing 14. 7. 95 f EN | Official Journal of the European Communities No L 163/9 ANNEX II Application of Regulation (EC) No 1713/95 . (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/1  MILK AND MILK PRODUCTS REQUESTS FOR IMPORT LICENCES AT REDUCED DUTY RATE / WITH EXEMPTION ... QUARTER 1995 Date : Member State : Commission Regulation (EC) No /95 Sender : Contact : Telephone No : Telefax No : Number of pages : Order No of requests : Total quantity requested (in tonnes) : No L 163/ 10 I EN I Official Journal of the European Communities 14. 7. 95 ANNEX III Application of Regulation (EC) No 1713/95 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/1  MILK AND MILK PRODUCTS REQUESTS FOR IMPORT LICENCES AT REDUCED DUTY RATE / WITH EXEMPTION ... QUARTER 1995 Order No : Member State : CN code No Declarer (Name and address) Quantity(tonnes) Country of origin Total tonnes order No .